Title: From George Washington to Colonel Daniel Morgan, 18 June 1778
From: Washington, George
To: Morgan, Daniel


                    
                        sir
                        Head Quarters Valley Forge 18 June 1778.
                    
                    I am informed this morning that the enemy’s rear are evacuating the City. You will immediately send down a small party of horse under a good officer, on this side, in order to ascertain the matter, or to gain intelligence. The result of his inquiry you will transmit as soon as possible, and hold yourself in readiness to join this army on the first orders. I am sir your very hble servt
                    
                        [Go: Washington]
                    
                